Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 1 of 29




                      Exhibit G
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 2 of 29




                                                                       LIMA_000001079
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 3 of 29




                                                                       LIMA_000001080
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 4 of 29




                                                                       LIMA_000001081
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 5 of 29




                                                                       LIMA_000001082
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 6 of 29




                                                                       LIMA_000001083
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 7 of 29




                                                                       LIMA_000001084
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 8 of 29




                                                                       LIMA_000001085
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 9 of 29




                                                                       LIMA_000001086
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 10 of 29




                                                                    LIMA_000001087
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 11 of 29




                                                                    LIMA_000001088
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 12 of 29




                                                                    LIMA_000001089
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 13 of 29




                                                                    LIMA_000001090
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 14 of 29




                                                                    LIMA_000001091
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 15 of 29




                                                                    LIMA_000001092
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 16 of 29




                                                                    LIMA_000001093
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 17 of 29




                                                                    LIMA_000001094
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 18 of 29




                                                                    LIMA_000001095
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 19 of 29




                                                                    LIMA_000001096
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 20 of 29




                                                                    LIMA_000001097
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 21 of 29




                                                                    LIMA_000001098
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 22 of 29




                                                                    LIMA_000001099
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 23 of 29




                                                             LIMA_000001100
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 24 of 29




                                                           LIMA_000001101
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 25 of 29




                                                           LIMA_000001102
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 26 of 29




                                                           LIMA_000001103
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 27 of 29




                                                           LIMA_000001104
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 28 of 29




                                                           LIMA_000001105
Case 7:20-cv-04573-PMH-PED Document 94-7 Filed 09/11/20 Page 29 of 29




                                                           LIMA_000001106
